


114 S997 IS: Department of Veterans Affairs Construction, Accountability, and Reform Act
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
114th CONGRESS1st Session
S. 997
IN THE SENATE OF THE UNITED STATES

April 16, 2015
Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To extend the authorization for the major medical facility project to replace the medical center of the Department of Veterans Affairs in Aurora, Colorado, to direct the Secretary of Veterans Affairs to enter into an agreement with the Army Corps of Engineers to manage the construction of such project, to transfer the authority to carry out future major medical facility projects of the Department from the Secretary to the Army Corps of Engineers, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Construction, Accountability, and Reform Act.  2.Extension of authorization of major medical facility project to replace Department of Veterans Affairs Medical Center in Aurora, ColoradoThe Secretary of Veterans Affairs may carry out the major medical facility project to replace the medical center of the Department of Veterans Affairs in Aurora, Colorado, planned for under section 213(1) of the Veterans Health Care, Capital Asset, and Business Improvement Act of 2003 (Public Law 108–170; 117 Stat. 2049), in an amount not to exceed a total of $1,730,000,000. 
3.Prohibition on bonuses until major medical facility project to replace Department of Veterans Affairs Medical Center in Aurora, Colorado, is operational 
(a)Prohibition on bonuses during fiscal years 2015 and 2016During fiscal years 2015 and 2016, the Secretary of Veterans Affairs may not pay any bonus.  (b)Prohibition on bonuses until operation of medical centerIf the major medical facility project specified in section 2 to replace the Department of Veterans Affairs Medical Center in Aurora, Colorado, is not completed by September 30, 2016, the Secretary may not pay any bonus until the date on which the Secretary certifies to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives that such major medical facility project is fully operational. 
(c)Limitation on bonusesDuring the fiscal year in which the Secretary may begin to pay a bonus pursuant to subsection (b), and each fiscal year thereafter through fiscal year 2024, the Secretary shall ensure that the aggregate amount of bonuses paid by the Secretary during each such fiscal year does not exceed $360,000,000.  (d)Bonus definedIn this subsection, the term bonus means any bonus or award under chapter 45 or 53 of title 5, United States Code, or any other bonus or award authorized under such title or title 38, United States Code. 
(e)Conforming repealSection 705 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is repealed.  4.Management of Department of Veterans Affairs Medical Center in Aurora, Colorado (a)Transfer of construction agent responsibilities (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with the Secretary of the Army, acting through the Chief of Engineers, for the Army Corps of Engineers to carry out, on a reimbursable basis, the design, contract, construction management, and other similar services for the Aurora medical facility project. 
(2)Treatment of agreementThe agreement entered into under paragraph (1) shall be subject to subsections (b) through (e) of section 1535 of title 31, United States Code.  (b)Duties (1)In generalUnder the agreement entered into under subsection (a), the Army Corps of Engineers may perform the project, design, contract, and construction management necessary to complete the work at the Aurora medical facility project that is remaining as of the date of the enactment of this Act. 
(2)New contracts 
(A)In generalThe authority under paragraph (1) shall include the authority to enter into new contracts in accordance with the Federal Acquisition Regulation to fulfill construction agent responsibilities associated with the Aurora medical facility project.  (B)Prime contractorThe Secretary of the Army, acting through the Chief of Engineers, shall determine whether entering into a new contract agreement with the prime contractor as of the date of the enactment of this Act is consistent with the Federal Acquisition Regulation and in the best interests of the Federal Government. 
(3)Information requiredIn accordance with subsection (d)(1), the Secretary of Veterans Affairs shall provide the Army Corps of Engineers with the information needed to ensure that the Army Corps of Engineers understands the requirements for the successful operation of the Aurora medical facility project.  (c)Plans and reports (1)Completion PlansNot later than 60 days after entering into the agreement under subsection (a), the Secretary of Veterans Affairs, based upon the advice of the Army Corps of Engineers provided under such agreement, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives detailed plans, including estimated costs, to complete construction of the Aurora medical facility project. 
(2)Progress ReportsNot later than 180 days after entering into the agreement under subsection (a), and each 180-day period thereafter until the date on which the Aurora medical facility project is completed, the Secretary of Veterans Affairs, based on the advice of the Army Corps of Engineers provided under the agreement entered into under subsection (a), shall submit to the Committees on Veterans’ Affairs of the House of Representatives and Senate a report detailing the progress on the Aurora medical facility project.  (d)Cooperation (1)InformationThe Secretary of Veterans Affairs shall provide the Army Corps of Engineers with any documents or information that the Army Corps of Engineers determines necessary to carry out subsections (a) and (b). 
(2)Assistance 
(A)In generalUpon request by the Army Corps of Engineers, the Secretary of Veterans Affairs shall provide to the Army Corps of Engineers any assistance that the Army Corps of Engineers determines necessary to carry out subsections (a) and (b).  (B)No costAny assistance provided under subparagraph (A) shall be at no cost to the Army Corps of Engineers. 
(e)Aurora medical facility project definedIn this section, the term Aurora medical facility project means the major medical facility project specified in section 2 to replace the medical center of the Department of Veterans Affairs in Aurora, Colorado.  5.Prohibition on Secretary of Veterans Affairs carrying out major medical facility projects (a)Army Corps of EngineersSubchapter I of chapter 81 of title 38, United States Code, is amended by inserting after section 8103 the following new section: 
 
8103A.Authority of Army Corps of Engineers to carry out major medical facility projects 
(a)ProhibitionNotwithstanding any other provision of law, the Secretary may not carry out any major medical facility project.  (b)Army Corps of EngineersNotwithstanding any other provision of law, the Secretary of the Army, acting through the Chief of Engineers, shall carry out all major medical facility projects for the Department. 
(c)Agreements
(1)The Chief of Engineers shall enter into an agreement with the Secretary of Veterans Affairs to carry out, on a reimbursable basis, design, contract, construction management, and similar services for major medical facility projects pursuant to subsection (b).  (2)Each agreement entered into under paragraph (1) shall be subject to subsections (b) through (e) of section 1535 of title 31. 
(d)Duties
(1)Under an agreement entered into under subsection (c), the Army Corps of Engineers may perform the project, design, contract, and construction management necessary to complete the major medical facility project covered by the agreement, including entering into new contracts in accordance with the Federal Acquisition Regulation to fulfill construction agent responsibilities associated with such project.  (2)The Secretary shall provide the Army Corps of Engineers with any documents or information needed for the Army Corps of Engineers to carry out major medical facility projects pursuant to subsection (b). 
(3)Upon request by the Army Corps of Engineers, the Secretary shall provide to the Army Corps of Engineers, at no cost to the Army Corps of Engineers, any assistance that the Army Corps of Engineers determines necessary to carry out major medical facility projects pursuant to subsection (b).  (e)Major medical facility project definedIn this section, the term major medical facility project has the meaning given that term in section 8104(a)(3)(A) of this title. 
(f)ApplicabilityThis section shall apply with respect to any major medical facility project that begins after the date of the enactment of this section..  (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8103 the following new item: 


8103A. Authority of Army Corps of Engineers to carry out major medical facility projects.. 
(c)Conforming amendmentsTitle 38, United States Code, is further amended— (1)in section 312A(c)— 
(A)in paragraph (1), by striking The Director of and inserting Except as provided by section 8103A of this title, the Director of; and  (B)in paragraph (2), by striking In carrying out and inserting Except as provided by section 8103A of this title, in carrying out; 
(2)in section 8103(a), by striking section 8104 and inserting sections 8103A and 8104;  (3)in section 8104, by adding at the end the following new subsection: 
 
(i)The Secretary shall carry out this section in accordance with section 8103A of this title, including with respect to obligating or expending funds described in this section.; and  (4)in section 8106— 
(A)in subsection (a), by striking The Secretary may and inserting Subject to section 8103A of this title, the Secretary may;  (B)in subsection (b)(1), by striking The Secretary may and inserting Subject to section 8103A of this title, the Secretary may; and 
(C)in subsection (c), by inserting (except under section 8103A) after this subchapter.  6.Comptroller General report on management of Department of Veterans Affairs Medical Center in Aurora, Colorado (a)Review (1)In generalThe Comptroller General of the United States shall review the management by the Secretary of Veterans Affairs of the Aurora medical facility project, including with respect to the thoroughness and accuracy of the investigation into mismanagement conducted by the administrative investigation board established by the Secretary. 
(2)ElementsThe review required under paragraph (1) shall include a review of the following: (A)Any potential misconduct or criminal activity committed by employees of the Department of Veterans Affairs that may have contributed to the significant cost overruns of the Aurora medical facility project. 
(B)When senior officials of the Department knew, or should have known, that such project was likely to incur significant cost overruns.  (C)The justification of the Secretary for withholding from Congress any information relating to the significant cost overruns of such project. 
(b)ReportNot later than 180 days after the date on which the Secretary of Veterans Affairs concludes the investigation conducted by the administrative investigation board described in subsection (a), the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing the results of the review required under such subsection.  (c)Aurora medical facility project definedIn this section, the term Aurora medical facility project means the major medical facility project specified in section 2 to replace the medical center of the Department of Veterans Affairs in Aurora, Colorado. 
7.Notification to Congress for use of funds for major medical facility projects that exceed authorized amountsSection 8104(c) of title 38, United States Code, is amended by striking 30 days and inserting 120 days.  